Berdon, J.,
concurring. I agree with the majority that the trial court in this case did not abuse its discretion in entering a disciplinary nonsuit pursuant to Practice Book § 231 and in refusing to set aside the judgment of nonsuit pursuant to General Statutes § 52-212.1 write separately in order to emphasize that the entry of a nonsuit is a drastic remedy and should be considered only as a last resort. There are, of course, other effective ways of persuading the errant party to comply with rules of discovery, such as awarding attor*469ney’s fees to the discovering party; Practice Book § 231 (b); or fining the dilatory attorney. General Statutes § 51-84; In re Mongillo, 190 Conn. 686, 690-91, 461 A.2d 1387 (1983). In this case, on the basis of the record before us, I have no reason to believe that the trial court did not consider these other alternatives.
Seldom are the interests of justice served for either party when litigation fails to be concluded upon its merits. Indeed, when the plaintiff is nonsuited, that does not necessarily put an end to the substantive issues raised. The plaintiff may, in fact, institute a new action. General Statutes § 52-592; see Gionfrido v. Wharf Realty, Inc., 193 Conn. 28, 34 n.6, 474 A.2d 787 (1984); Marangio v. Shop Rite Supermarkets, Inc., 11 Conn. App. 156, 160, 525 A.2d 1389, cert. denied, 204 Conn. 809, 528 A.2d 1155 (1987). Of course, the reinstitution of litigation involves additional attorney’s fees for both parties and an additional burden for the courts. Given such consequences, it may well be in the best interest of the parties and the court to impose sanctions other than a nonsuit on a dilatory litigant.